Citation Nr: 1417239	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee condition.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The issue on appeal has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

In March 2014, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript has been associated the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's claims of entitlement to service connection for a bilateral knee condition.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

The Veteran essentially contends he has a current bilateral knee condition as a result of active military service. 

The evidence of record has demonstrated the Veteran has a current diagnosis of osteoarthritis in both knees.  See May 10, 2010 VA treatment record.  

During the Veteran's March 2014 hearing, the Veteran explained that in a 1984 military training exercise he injured both of his knees while coming down off of a 6 foot high "second vault."  His knees collapsed from the pressure and he was taken immediately to an air force base hospital.  Surgery was recommended but he denied it.  He asserts he has had continual pain since the incident.  

Regarding an in-service incurrence of his current knee condition, with the exception of records from 1996 through 2000, the Veteran's in-service treatment records are unavailable from 1980 through 1995.  The RO made several attempts to obtain the Veteran's in-service treatment records for this period of active duty.  A formal finding of unavailability of partial service treatment records (STRs) was created on July 28, 2010.  The Veteran was informed of the lack of STRs in an August 2010 letter and in the September 2011 statement of the case.  During the Veteran's hearing the Veteran, through his representative, asserted that a Senator found his outstanding service medical treatment records but he was "unable to keep them in his possession long enough" to get them to the Veteran.  He asserts the records are likely at the NPRC.  In light of the new testimony suggesting the outstanding service treatment records are located at the NPRC, the RO must make an additional attempt to obtain the STRs.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

To date, a VA medical opinion has not been provided for this claim.  However, based upon the current left knee diagnosis and the Veteran's contentions, the Board finds that a VA examination and medical opinion are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records including those from the Cheyenne VAMC that have not yet been associated with the claims file.  If no such records are available, this fact must be documented in the claims file.

2.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate source of records, to request possible outstanding service treatment records identified by the Veteran from 1980 through 1995.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, if in order, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to address the Veteran's current knee condition, if any.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  Relevant Virtual VA and VBMS records (if any) must be reviewed.

For the Veteran's claimed knee condition, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability was caused by or etiologically related to active duty.  

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.

4.  Following completion of the above, the RO must readjudicate the Veteran's claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case must be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



